Citation Nr: 0729817	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-20 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
status post partial medial meniscectomy, left knee with tear 
of left anterior cruciate ligament.

2.  Entitlement to service connection for leg length 
discrepancy, right leg greater length, claimed as secondary 
to service-connected status post partial medial meniscectomy, 
left knee with tear of left anterior cruciate ligament. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for pes planus, mild.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to August 1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.  The veteran resides within the 
jurisdiction of the Boston RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his June 2005 substantive appeal (VA Form 9), the veteran 
notified the Board that he wanted to be scheduled for a 
hearing before a Veterans Law Judge (VLJ) at the RO (Travel 
Board hearing).  In May 2007, the veteran's representative 
reiterated the veteran's prior request for a Travel Board 
hearing in the appellant's brief.   

Pursuant to 38 C.F.R. § 20.700 (2006), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing before a Veterans Law Judge at 
the RO, pursuant to his June 2005 request 
and his representative's May 2007 
request. The RO should notify the veteran 
and his representative of the date and 
time of the hearing, in accordance with 
38 C.F.R. § 20.704(b) (2006).  After the 
hearing, the claims file should be 
returned to the Board in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



